Citation Nr: 0120288	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  95-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson



INTRODUCTION

The veteran had active service from April 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
wherein the RO denied entitlement to a headache disorder.  

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA) in March 2001.  The VHA opinion was 
received in April 2001.  The opinion was then referred to the 
veteran's representative in order to submit additional 
evidence or argument.  There was no response.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  A chronic headache disorder was not reported in active 
service.

2.  The preponderance of the evidence is against a conclusion 
that a current headache disorder is related to active 
service. 


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the service medical records shows that the 
veteran was seen in June 1968 for complaints of severe 
headaches.  He had a temperature of 104.2 degrees and was 
hospitalized for several days; the final diagnosis was upper 
respiratory infection.  In February 1970, he complained of 
headaches of for a period of two days.  No diagnosis was 
provided.  

VA outpatient treatment records dated in 1986 show that the 
veteran was seen with complaints of temporal headaches, 
pulsating in nature on and off for approximately 20 years 
that had increased in severity.  The diagnosis was 
questionable vascular headaches.  

There are numerous VA hospitalization summaries dating from 
1987 to 1994, which show that the veteran was admitted with 
various complaints to include headaches.  

VA outpatient treatment records dated from 1990 to 1994 show 
that the veteran was seen on numerous occasions with 
complaints of headaches.  The diagnoses included questionable 
tension versus migraine headaches; questionable vascular 
versus tension headaches; chronic headache, etiology 
questionable.  

The veteran underwent an electroencephalogram (EEG) in April 
1994.  The results were normal wake EEG. 

The veteran was accorded a VA neurological examination in 
September 1994.  The veteran reported that his headaches 
occurred daily, lasting for two to three hours.  He reported 
that sometimes his headaches were preceded by scintillating 
scotomata, and associated with nausea and emesis.  The 
neurologic examination was nonfocal.  The diagnosis was 
migraine.  

The veteran was accorded a VA peripheral nerves examination 
in September 1994.  He gave a history of hospitalization for 
1 week in service for headaches with vomiting that developed 
during basic training after he went into a gas chamber.  
Since that time he had had frequent headaches.  He took 12 to 
16 Excedrin a day for the headaches.  After examination the 
examiner's impression was analgesic rebound headaches.  The 
examiner reported that the veteran probably had a component 
of migraine headache, as well as family history, which was 
probably consistent with migraine headaches.  He opined that 
there were probably no significant structure diseases.  

The veteran was accorded a VA personal hearing before a 
hearing officer at the RO in July 1996.  At that time, he 
testified that the initial onset of headaches was during 
service.  He testified that following his separation from 
service he continued to experience headaches and so he self-
medicated.  

The veteran was accorded a neurological examination in the 
February 1999.  Cerebellum examination including finger to 
nose and heel to shin was normal.  It was noted that 
psychomotor retardation was present.  The impression was 
tension type headaches.  The examiner reported that there was 
evidence of headaches as early as 1968 and 1970 documented in 
the service medical records.  He further reported that 
without details as to the nature of the headaches and past 
workup he could not say with any surety whether or not the 
current headaches were related to the headaches in the past.  
He also stated that since the veteran's current headaches 
were tension type, it was certainly possible they could have 
begun as early as 1968.  However, to assign a numerical 
probability would be purely speculative.  Computed tomography 
scan of the head was negative.  

In March 2001, the Board requested a VHA opinion with regard 
to the issue of service connection for a headache disorder.  
The Board specifically requested that the reviewer supply 
answers to the following questions: What is the probable 
etiology of any current headache disorder?  Is it at least as 
likely as not that the veteran's current headache disorder is 
related to headaches treated during active service? 

In April 2001, the VA medical expert responded to the Board's 
March 2001 questions.  In response to the question of what is 
the probable etiology of any current headache disorder, he 
reported that over the years the veteran had "used, overused 
analgesics," which over time added analgesic overuse 
headache, in addition, superimposed on his tension or muscle 
contraction headaches.  He also suffered a 3rd type of 
headache consistent with migraine.

With regard to the question of whether it is as least likely 
as not that the veteran's current headache disorders were 
related to headaches treated during active service, he 
concluded that he could not find any association between the 
current headaches and the headaches he suffered during active 
service.  He further stated that even giving benefit of the 
doubt to the veteran, any association would be purely 
speculative.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub. nom, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplement 
Statement of the Case was issued to the veteran.

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In the instant case, the Board obtained a VHA opinion in 
order to clarify medical questions presented by the record on 
appeal.  The Board believes that there is ample medical and 
other evidence now of record to adjudicate this claim.  
Moreover, the veteran was afforded the opportunity to submit 
evidence and argument on the merits and of the issues on 
appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claim for adjudication by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Analysis

In this case, the Board finds that the weight of the evidence 
is against the veteran's claim for service connection for a 
headache disorder.  Initially, the Board notes that headaches 
were reported on only 2 occasions in service, one of those in 
association with fever and an upper respiraotry infection.  
The first postservice indication of treatment for headaches 
was in 1986, more than 15 years after service.  The evidence 
does not show chronic headaches in service or for many years 
thereafter.

The Board notes that a VA examiner in 1999 diagnosed tension 
type headaches and opined that it was possible that tension 
type headaches had an onset as early as 1968.  He further 
stated that to assign a numerical probability would be purely 
speculative.  The expert opinion obtained by the Board is to 
the effect that there is no relationship between the current 
headaches and headaches suffered during active service.  

While the VA examiner's opinion is in favor of the veteran's 
claim, it is certainly equivocal, and insofar as it concludes 
with only a possibility that headaches could have begun as 
early as 1968 and that assigning a numerical probability 
would be purely speculative, it is of slight probative value.  

The Board finds that the VHA opinion, based on a thorough 
review of the evidence of record is of greater probative 
weight than VA examiner's opinion with regard to whether the 
current headaches are related to headaches suffered in 
service. 

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a headache disorder.  The most 
thorough and informed opinion is to the effect that there is 
no relationship between the veteran's current headaches and 
headaches suffered during active service. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a headache disorder.  Gilbert v. Derwinski, 
supra. 


ORDER

Service connection for a headache disorder is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

